Title: From Thomas Jefferson to James Madison, 1 April 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Apr. 1. 05.
                  
                  Yours of the 27th. is recieved. I put Lattimore’s letter into my bundle of Agenda to be acted on in due time. Monroe’s, Pinckney’s & Jarvis’s are now returned. I suspect that Pinckney gives us the true design of Gr. Br. to be to oust the French & Dutch from our quarter & leave the Spaniards & Portuguese. it is possible she would rather see these two last in possession of the Southern continent than any other nation. it is really of good augury that Taleyrand should have been silent about the Western boundary of Louisiana, & I have no doubt Monroe will make the most of it. should it end in our getting the navigation of the Mobile only we must make our protestation to Spain that we reserve our right which neither time nor silence is to lessen & shall assert it when circumstances call for it. in the mean time propose the keeping it in statu quo, unsettled. I shall be glad that nothing be forwarded to me here after the mail which leaves Washington on Friday the 5th. Accept my affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               